Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 1 of 7

Cy CONNER <& WINTERS

Attorneys and Counselors at Law

Conner & Winters, LLP
P. Scott Hathaway | Partner 4000 One Williams Center | Tulsa, OK 74172-0148
p 918.586.8510 | f 918.586.8610 | SHathaway@cwlaw.com p (918) 586-5711 | f (918) 586-8982 | cwlaw.com

July 2, 2019

William S. Leach Via Electronic & First Class Mail
Jessica L. Dickerson

McAfee & Taft, a Professional Corporation

Williams Center Tower II

Two West Second Street, Suite 1100

Tulsa, OK 74103

Bill. leach@mceateetaft.com

Jessica.dickerson@mceateetaft.com

Jeffrey A. Hall Andrew C., Baak

Rebecca Weinstein Bacon Bartlit Beck Herman Palenchar & Scott, LLP
Taylor A.R. Meehan 1801 Wewatta Street, Suite 1200

Bartlit Beck Herman Palenchar & Scott, LLP Denver, CO 80202

54 West Hubbard Street, Suite 300 Andrew. baak@bartlit-beck.com

 

Chicago. IL 60654

Jeffrey. hall(@bartlit-beck.com
Rweinstein.bacon@bartlit-beck.com
Taylor.meehan@bartlit-beck.com

Re: The Thomas L. Pearson and The Pearson Family Members Foundation v. The University
of Chicago; In the United States District Court for the Northern District of Oklahoma,
Case No. 18-CV-99-GKF-FHM;: Deficiencies Identified in Defendant's Written
Responses to Plaintiff's Second Set of Discovery Requests and Document Production(s)
to Date and Request for Supplementation of Same

Dear Counsel:

We have reviewed the University of Chicago’s Responses and Objections to Plaintiff's
Second Set of Interrogatories and Requests for Production of Documents. This letter is intended
to outline deficiencies we identified in those Responses as well as in the University’s document
production(s) that we have received to date, and to request supplementation of the same. As we
are still reviewing the University’s document production(s), the Foundation reserves all rights
with respect to any additional deficiencies that become apparent as discovery proceeds.

As an initial matter, we continue to take issue with certain General Objections proffered
by the University. Specifically, the Foundation objects to General Objection No. 2 to the extent it
is intended to suggest that the University is not required to search for responsive paper
documents. In our review of the University’s document production to date, we have seen little, if
any, documents from the University’s paper files. All such responsive paper files should be
produced immediately.

 

Dallos | Houston | NWArkansas | OklohomaCity | Tulsa | Washington. OC

EXHIBIT A
Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 2 of 7

The Foundation further incorporates its statements in its prior deficiency letter dated
August 21, 2018 with regard to the University’s other General Objections.

Beyond the issues identified above with the University’s General Objections, the
Foundation requests supplementation of the University’s written responses and document
production as follows:

WRITTEN RESPONSES
a. Interrogatories

Interrogatory No. 17. This interrogatory requests the identity of each change or modification
that was made to The Pearson Institute website, the Harris School Website, the University’s
website, press releases(s), media information kit(s) for the Pearson Institute, or any other
publication relating or referring to The Pearson Institute with regard to three discrete topics: (1)
The Pearson Institute’s leadership or organizational structure; (2) the titles of Professors
Robinson, Dube, Blattman, or Myerson; and (3) the mission of The Pearson Institute. In its
response, the University objects that the timeframe is “unlimited.” Because the creation of the
Pearson Institute was only publicly announced in September of 2015, we consider the
University’s objection unreasonable as the time period is inherently limited to a period of less
than five years. Nonetheless, you may consider Interrogatory No. 17 to be explicitly limited to
the timeframe between January 1, 2014, and the present. As for the remainder of the University’s
response, the University’s failure to systematically track such changes and alleged inability to
automatically generate a list of all such changes does not mean that the University is relieved
from providing any information responsive to Interrogatory No. 17. We note that the University
has stated that it is willing to “meet and confer regarding a narrowed request for information
about particular changes and modifications to specific pages of The Pearson Institute website
within a narrowed date range.” Without making any concession as to the reasonableness of
limiting Interrogatory No. 17 to changes to “specific pages of The Pearson Institute website,” we
welcome you to advise as to what information the University would be willing to provide in
response to Interrogatory No. 17.

Interrogatory No. 18. This interrogatory asks the University to identify each and every date on
which the “Institute Director” of The Pearson Institute has provided to the Advisory Council a
written report of The Pearson Institute and The Pearson Global Forum pursuant to Section 3.5(c)
of the Grant Agreement. It appears from the University’s written response (which does not refer
to the “Institute Director”) that the “Institute Director” has never provided the written reports
required by the Section 3.5(c) of the Grant Agreement to the Advisory Council. If this is
accurate, please supplement the University’s response to so state. Additionally, we note that the
University fails to state with certainty whether such reports were in fact provided to the Advisory
Council in the fall of 2017. A definitive answer is clearly within the University’s grasp; thus, the
University should supplement its response to state with specificity whether such reports were
provided and if so, on which date.
Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 3 of 7

Page 3

Interrogatory No. 19. This interrogatory asks the University to identify each and every date on
which the “Institute Director” of The Pearson Institute, the Forum Executive Director and the
Dean of the Harris School provided to the Advisory Council an overview of the then-current and
prospective activities of The Pearson Institute and The Pearson Global Forum pursuant to
Section 3.5(d) of the Grant Agreement. The production of minutes from the Advisory Council
Meetings is not directly responsive to Interrogatory No. 19. As the University has chosen to
produce the Advisory Council Meeting minutes in lieu of a direct response, we ask that the
University please supplement its response to specify that the Advisory Council minutes reflect
the entirety of the information responsive to this interrogatory. Finally, we note that the
University’s response indicates that the minutes from the May 2019 Advisory Council meeting
will be forthcoming. We ask that you please produce those as soon as possible (in accordance
with the agreed-upon ESI protocol) and supplement the University’s response to Interrogatory
No. 19 to specify the bates range for those minutes.

Interrogatory No. 21. This interrogatory asks the University to identify all philanthropic support
provided to the Donor, The Pearson Institute, The Pearson Global Forum, etc., by any member of
the Advisory Council, the University, the University’s faculty, etc.; and, the amounts, dates, and
identity of those making such donations. The University should withdraw its objections. The
information sought is neither irrelevant nor overly burdensome for the University to provide.
Whether the University has fulfilled its obligation to develop strategies for fundraising as
required by the Grant Agreement is directly at issues in this lawsuit. Presumably, the University
has a method of keeping track of its own fundraising efforts, so responding to this request should
not place any undue burden on the University. As for the University’s objection that
“philanthropic support” is not defined, the meaning should be clear from the interrogatory itself.
Nonetheless, for clarification, the University should give “philanthropic support” the same
meaning it would give to the term as used on page 14 of the Grant Agreement. Finally, as for the
University’s objection that the information sought is “confidential”, the Foundation notes that
there is a Protective Order entered in this lawsuit that adequately protects against improper
disclosure of any truly confidential information.

Interrogatory No. 22. This interrogatory requests the identification of each person who drafted,
reviewed, revised, approved or authorized the footnote found in the March 31, 2017 budget
submission. It does not seek information protected by the attorney-client privilege or any other
“applicable law, privilege, or immunity” and it is not unduly burdensome because the responsive
information should be readily available to the University. Please withdraw the University’s

objections.

Interrogatory No. 23. This interrogatory asks for the identification of: (1) the drafters of the
documents entitled “Default, Notice. Cure and Termination Timeline” and “Meeting to Discuss
Options for Pearson Institute”; (2) the identity of the individuals who received and/or reviewed a
copy of each document: (3) the date(s) on which the documents were created; (4) the
identification of the individual whose handwriting appears on the first page of Exhibit A; and, (5)
all steps taken by the University to demand the Chicago Maroon’s return and removal of Exhibit
A from the Internet. Regarding the objections raised by the University in response to this
Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 4 of 7

Page 4

interrogatory, we ask that you please withdraw each of them. First, it is unclear from the
University’s response what responsive information, if any, is being withheld because of attorney-
client privilege and/or the work product doctrine. Regardless, it is difficult to understand how
either type of protection would apply. The identities of the drafters, recipients, and the dates on
which the documents were created is information that would be required to be included in a
privilege log if the documents themselves were withheld on some claim of privilege. See LCvR
26.4(a). Further, all steps taken by the University to demand the return and removal of the
confidential information from the internet would be known to the Chicago Maroon: thus, to the
extent the University contends the Chicago Maroon is an entirely separate entity, any protection
of this information would have already been waived. Second, with regard to the University’s
relevance objection, the Plaintiff has alleged that the University breached the confidentiality
provision in the Grant Agreement. The University has denied that allegation and thus all steps
taken by the University to demand the return of the information and the removal of the
confidential information from the Internet is directly at issue in this litigation. Thus, the
University should withdraw its objections and provide a full and complete response to
Interrogatory No. 23. Finally, with regard to the University’s statement that it does not know the
identity of the individual whose handwriting appears on the first page of Exhibit A, we ask that
you please verify that the University has made an inquiry on each of the individuals who
received and/or reviewed a copy of the documents.

b. Requests for Production

Request No. 38. This Request is not merely duplicative of Request No. 2. While Request No, 2
did ask for the production of all documents “relating to the search for, naming of, replacement
of, change in title to, or appointment of” the Forum Executive Director position (among other
positions), Request No. 38 is intended to request all such documents as well as all documents
related to the resignation of candidates for the Forum Executive Director position and
specifically asks for documents related to both individuals who have now held this title. The
Foundation takes issue with the University’s objections that the additional documents this
request seeks constitute an undue burden as this information is within the parameters of the
agreed-upon ESI protocol. Please withdraw the University’s objections to this request and
produce all responsive documents to the extent you have not already done so.

Request No. 39. This request seeks documents describing or evidencing the expenditure of any
and all funds on behalf of The Pearson Institute. The University has objected to this request on
the basis of relevance, burden, overbreadth, and claims that it has “already produced annual
budgets and annual reports for The Pearson Institute and The Pearson Global Forum, which
include detailed information about projected and actual expenditures...” The University’s
objections are unfounded and the budgets and reports referenced demonstrate the Foundation’s
need for the documents sought in this request. As detailed in my letter dated June 7, 2019, the
University’s budget submissions have been woefully insufficient for purposes of determining
how the Foundation’s grant is being spent. Instead, the University’s budgets raise more questions
about how funds are being spent than they answer. Moreover, the University readily has access
to the documents sought in this request. Based on our review of the documents to date, it appears
that Rebecca Rosen (and perhaps others) compiled Pearson receipts on a monthly basis and
accounted for them in a spreadsheet. See, e.g., UOFC0158845. Because we have seen references
Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 5 of 7

Page 5

to such documents in the University’s production to date, we know these documents can be
produced. Further, these documents are clearly relevant to the issues in this case as the
University’s ability to act as a proper steward of these funds is at the heart of this lawsuit.
Moreover, the information is also relevant to the University’s Counterclaim. Therefore, please
withdraw the University’s objections and produce all reports, ledgers, excel spreadsheets, etc.,
which reflect or evidence the expenditure of any and all funds on behalf of The Pearson Institute.

Request No. 40. This request seeks documents related to the expenditure of Pearson Institute
Funds. The issue of whether the University is (and/or has been) a proper steward of these funds
is at the heart of this litigation, thus the documents sought by this Request are clearly relevant to
an issue in dispute. Please withdraw your objections and produce the documents responsive to

this Request.

Request. No. 41. This request asks for documents related to the Chicago Maroon’s possession of
documents regarding this dispute. If any responsive documents are being withheld on the basis of
privilege, the University should so state and include such documents in its privilege log. As for
the University’s objection on relevance grounds, that objection is meritless. It is undisputed that
the University had an obligation, pursuant to the terms of the Grant Agreement, to keep all
communications related to the Grant Agreement confidential. Whether the University breached
that obligation by allowing the Chicago Maroon to obtain access to confidential documents
related to the Grant Agreement is relevant to this lawsuit. The Foundation is entitled to discover
documents regarding the University’s investigation into how the Chicago Maroon came to
possess those documents, all communications with the Chicago Maroon regarding those
documents, and copies of all related documents the University understands the Chicago Maroon
to possess, all of which bear directly on the question of whether the University breached the
Grant Agreement and if so, whether it took sufficient actions to remedy that breach.

THE UNIVERSITY’S DOCUMENT PRODUCTION TO DATE

2019 Pearson Global Forum in Berlin. Documents relating to the planning for the 2019
Pearson Global Forum to be held in Berlin are responsive to Plaintiff's Request for Production
No. 9 and should be produced on a continuing basis. The same is true for other categories of
responsive documents that come into existence during the course of this case.

Documents Marked “NONRESPONSIVE.” In reviewing the documents the University has
produced to date, it has come to our attention that various attachments and/or parent emails have
been redacted in their entirety with no other explanation other than “NONRESPONSIVE.” At
the outset, it is difficult to imagine how, for example, attachments to emails entitled “Pearson
Institute Team Weekly Meeting” can be “nonresponsive.” It is similarly questionable how an
email can be designated “NONRESPONSIVE” in its entirety while its attachments concern
topics such as coursework for the Pearson Institute and are produced without redaction. Each
document that has been redacted and designated “NONRESPONSIVE” should be produced

without redactions immediately.
Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 6 of 7

Page 6

Blank Pages. A number of the documents that have been produced to date are completely blank,
but for a bates stamp. See, e.g., UOFC0166174, UOFC0090756. It is impossible for us to know
whether these pages were blank to begin with, or whether these documents were redacted prior to
production. It would be similarly impossible for us to identify each blank document in the
University’s production as our review is still underway, so please consider the two provided
examples as illustrative only and not an exhaustive list of the blank documents we have
identified to date or might identify in the future. Because you are in a better position to ascertain
whether these pages were originally blank, we ask that you please specify whether any
documents in the University’s production(s) were redacted prior to production; and, if so, state
the basis for said redaction(s). If you have not redacted any documents on behalf of the
University, apart from those which were labeled “NONRESPONSIVE” and addressed above,
please confirm that all blank pages produced were originally blank.

Responsive Documents Referenced but Not Produced. Numerous communications that the
University has produced to date include references to documents that were not attached to the
communications themselves but appear to be directly responsive to the document requests
propounded. By way of example, please refer to UOFC0039223. In that communication, there is
a link to a document that Alex Carr is transmitting to James Robinson, Sheila Kohanteb, and
Nicki Nabasny related to The Pearson Global Forum. We have seen other examples of this in
numerous other documents, thus the Foundation does not intend the aforementioned example to
be an exhaustive list. Please confirm that all documents which are linked in responsive
communications either have been (or will be) produced in accordance with the agreed-upon ES]
protocol. This should include all documents shared and/or transmitted via links to Google
Does/Drive, Drop Box, and/or any other similar platform.

Documents Produced without Metadata. As noted in a prior email, we are in receipt of
documents bates-labeled UOFC0179145-56 (the University’s production number 17) which were
not produced in accordance with the agreed-upon ESI protocol and instead were produced in .pdf
format with no load file or any metadata provided. Please re-produce these documents in the
agreed-upon format and with a load file containing all of the agreed upon fields of metadata.

Personal Email Files, Handwritten Notes, and Dropbox accounts. As a reminder, the
University’s duties to produce documents responsive to the Foundation’s request extends to the
full scope of documents within the agreed upon custodians’ possession, custody, or control.
Thus, all responsive documents contained in the custodians’ personal and work email files, cell
phones and other mobile devices, Dropbox, Google accounts (Google Drive, Google Docs, etc.),
personal email used for University business, and paper files should be produced.

Compliance with Court’s Order on Motion to Compel. Finally, it appears that your
productions to date do not include documents from custodians that the Court ordered produced.
Please confirm when such documents will be produced. In addition, please confirm the extent to
which the University has satisfied its other obligations under the Court’s Order and when any

outstanding items will be completed.
Case 4:18-cv-00099-GKF-FHM Document 78-1 Filed in USDC ND/OK on 08/16/19 Page 7 of 7

Page 7

The Foundation looks forward to your response and to discussing these matters further.
We are hopeful agreement can be reached on supplementation and thank you for your attention
to these matters.

Sincerely yours,

V4

P. Scpft Hathaway
